FORBEARANCE AGREEMENT




This Forbearance Agreement (the “Agreement”) is made this 17th day of August,
2009, by and among COPPERWELD BIMETALLICS LLC, a Delaware limited liability
company (the “Company”), COPPERWELD BIMETALLICS UK LIMITED, a United Kingdom
private limited company (“CBUK”), and FUSHI COPPERWELD, INC., a Nevada
corporation formerly known as Fushi International, Inc. (“Fushi” and together
with CBUK, collectively, the “Guarantors;” the Guarantors and the Company,
collectively, the “Obligors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), acting through its Wells Fargo Business Credit operating division, as
assignee of The CIT Group/Commercial Services, Inc. (“CIT”).  Capitalized terms
used herein and not defined herein shall have the meanings provided in the
Financing Agreement (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, the Company is obligated to the Lender pursuant to a Financing
Agreement dated April 5, 2007, as amended, between the Company and CIT, as
assigned to the Lender effective July 31, 2008 (the “Financing Agreement”), and
various other notes and documents executed by the Company in favor of CIT, as
assigned to the Lender (any and all amounts owing by the Company pursuant to the
documents and agreements evidencing and/or securing any debts, obligations and
liabilities of the Company to the Lender heretofore, now or hereafter made,
incurred, or created, arising out of credit previously granted, credit
contemporaneously granted, or granted in the future, whether for principal,
interest, fees or any other amount shall be hereinafter referred to as the
“Obligations”); and
 
WHEREAS, the Obligations are secured by the personal property described in the
Financing Agreement and other pledge agreements, collateral assignments and
security agreements executed in connection therewith, and perfected by financing
statements and other filings, as well as the delivery to the Lender of certain
assets, as described on Exhibit A (the property described in the Financing
Agreement and such other pledge agreements, collateral assignments and security
agreements and the financing statements and other filings is hereinafter
referred to as the “Collateral”); and
 
WHEREAS, CBUK has provided a certain Guaranty of the Obligations dated April 5,
2007, and Fushi has provided a certain Guaranty of the Obligations dated October
26, 2007, as amended (each a “Guaranty”); and
 
WHEREAS, the Guarantors have provided security agreements and pledge agreements
as more fully described on Exhibit B to secure the Obligations (the “Guarantor
Security Documents”); and
 
WHEREAS, by virtue of the occurrence of certain Events of Default under the
Financing Agreement as described in the Lender’s letter to the Company dated May
5, 2009 (the “Existing Defaults”), the Lender has no further obligation to make
additional Revolving Loans and is entitled to demand immediate payment of the
Obligations; and
 

--------------------------------------------------------------------------------


 
WHEREAS, the Lender has advised the Obligors that in light of such
Existing  Defaults as well as the Company’s current financial condition and
prospects, it is unwilling to commit to continue to provide financing for the
Company on a long term basis; and
 
WHEREAS, the Obligors have requested that the Lender forbear from taking action
to collect the Obligations and exercising any other rights and remedies against
any of the Obligors or the Collateral and that Lender provide further Revolving
Loans and other financial accommodations to the Company notwithstanding such
Existing Defaults to allow the Company time to obtain replacement financing; and
 
WHEREAS, the Lender, subject to the terms and conditions of this Agreement, and
in reliance on information given by the Obligors to the Lender pursuant to and
in their negotiations, has agreed to forbear from seeking immediate payment of
the full amount of the Obligations and exercising any other rights and remedies
against any of the Obligors or the Collateral for the period through and
including October 31, 2009, or such earlier date as a Forbearance Event of
Default (as hereafter defined) has occurred and the Lender has elected to
terminate its agreement to forbear hereunder (the “Forbearance Period”).
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
A G R E E M E N T
 
1.    Definitions.  All terms not otherwise defined in this Agreement shall be
defined as set forth in the Financing Agreement.
 
2.    Statement of the Obligations.  The Obligors acknowledge and agree that the
Obligations owed by the Company to the Lender as of the date hereof are as
follows:  (i) the principal amount as of August 11, 2009 of Four Million One
Hundred Fifty Five Thousand Eight Hundred Seven and 03/100 Dollars
($4,155,807.03) consisting of outstanding Revolving Loans under the Financing
Agreement, (ii) accrued and unpaid interest to the date hereof; and (iii) all
costs and expenses (including attorneys’ fees) of the Lender required to be paid
pursuant to the Financing Agreement and this Agreement.  The Obligors
acknowledge and agree that the Obligations have not been released or forgiven,
that they are a legal, valid and binding obligations of the Company, that they
are payable in accordance with their terms, and are not subject to any defenses,
counterclaims or setoffs whatsoever.  The Obligors agree that nothing contained
in this Agreement shall (i) nullify, extinguish, satisfy, release, discharge,
constitute a novation or otherwise affect any of the Obligors’ obligations to
the Lender; (ii) constitute a waiver of any default; or (iii) except as
expressly provided herein, vary or waive any of the terms of the Obligations.
 
3.           Security Interests of the Lender.  Each of the Obligors
acknowledges and agrees that the Lender has a legal, valid, binding and
enforceable first priority security interest in the Collateral, subject only to
the Permitted Encumbrances, and a legal, valid, binding and enforceable first
priority security interest in the assets of the Guarantors subject to the
Guarantor Security Documents.
 
2

--------------------------------------------------------------------------------


 
4.           Guaranties.  Each of the Guarantors acknowledges and agrees that
its Guaranty has not been revoked, released, discharged or forgiven, and is a
legal, valid, binding obligation of such Guarantor party thereto enforceable
against it in accordance with its terms, and is not subject to any defenses,
counterclaims or setoffs whatsoever.  Each such Guarantor hereby acknowledges
and consents to and agrees to the terms and provisions of this
Agreement.  Nothing contained herein shall revoke, release, discharge or forgive
the obligations of the applicable Guarantor pursuant to its Guaranty.
 
 
5.           Conditions Precedent.   This Agreement shall become effective upon
the Lender’s receipt of an executed original hereof, together with each of the
following:
 
(a)           From each of the Company and each Guarantor, a Certificate of
Authority in form and content acceptable to the Lender.


(b)           The fee payable under Paragraph 6(d) hereof.


(c)           Such other matters as the Lender may require.


6.           Consideration for Forbearance.  In consideration of the Lender’s
agreement to forbear from taking certain actions during the Forbearance Period,
the Obligors agree that:
 
(a)    During the Forbearance Period:
 
(i)           The Obligors shall comply with the terms of this Agreement and the
Financing Agreement (as amended hereby) and provide to the Lender such financial
and other information required under or requested in accordance with this
Agreement or the Financing Agreement.


(ii)           The Obligors shall pay (a) all amounts due employees for wages,
salary, and benefits together with state and federal taxes (including, but not
limited to, all sales, withholding and social security taxes), (b) all premiums
for insurance (including but not limited to, all property and casualty,
liability and worker’s compensation insurance), and (c) real property and
personal property tax payments when due unless such taxes are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.
 
(b)    During the Forbearance Period, the Obligors shall furnish to the Lender
on the day any Obligor first obtains knowledge of the occurrence of any
Forbearance Event of Default (as hereinafter defined), a statement of an
authorized representative of the Company setting forth details of such
Forbearance Event of Default.
 
(c)    During the Forbearance Period, the Obligors shall continue to keep the
Lender informed of the status of potential refinancing of the Obligations.
 
(d)    The Company shall pay to the Lender a fully earned, non-refundable fee in
the amount of Fifty Thousand Dollars ($50,000).
 
3

--------------------------------------------------------------------------------


 
7.           Amendment of the Financing Agreement.  As further consideration for
the Lender’s agreements herein and in reliance on the information provided by
the Obligors to the Lender in connection herewith, the Lender and the Obligors
agree that the Financing Agreement shall be amended as follows:
 
 
(a)           Amendment of Section 1.1.   Section 1.1 of the Financing Agreement
is amended upon execution of this Agreement by adding or amending the following
definitions:
 
Availability Reserve shall mean an amount equal to the sum of:
 
(a)           any reserve which the Lender may establish from time to time
pursuant to the express terms of this Financing Agreement, including such
reserves against Net Availability as the Lender deems necessary in the exercise
of its reasonable business judgment as a result of (i) negative forecasts and/or
trends in the Company’s business, industry, prospects, profits, operations or
financial condition or (ii) other issues, circumstances or facts that could
otherwise negatively impact the Company or its business, prospect, profits,
operations, industry, financial condition or assets (which amount as of August
11, 2009, and after giving effect to the elimination of that portion of the
Borrowing Base related to Eligible Off-Site Inventory consisting of raw
materials, work in process and consignment Inventory, was equal to $347,200;
provided, however, that at such time, if any, as the Lender is satisfied, in its
sole discretion, that it has a valid first priority security interest in the
Company’s Equipment, the foregoing portion of the Availability Reserve shall be
reduced by $347,200 (provided in no event shall the elimination of such portion
of the Availability Reserve prohibit the Lender from thereafter establishing
such additional reserves as it deems necessary in the exercise of its reasonable
business judgment);
 
(b)           a reserve for obsolescence as established by the Lender from time
to time (which amount as of August 11, 2009, was $235,000); plus
 
(c)           the Nexans Reserve (which amount as of August 11, 2009, was
$85,000).


Borrowing Base shall mean, at any time, the sum at such time of:
 
(a)           eighty-five percent (85%) of the Company’s outstanding Eligible
Accounts Receivable; plus
 
(b)           the lesser of (i) $2,500,000 or (ii) ninety percent (90%) of the
Company’s outstanding Eligible Foreign Accounts Receivable; plus
 
(c)           the least of (i) $2,000,000 or (ii) the sum of (1) fifty percent
(50%) of the aggregate value of the Eligible On-Site Inventory consisting of raw
materials and finished goods Inventory plus (2) the lesser of (x) $750,000 or
(y) thirty seven percent (37%) of the aggregate value of the Eligible On-Site
Inventory consisting of work-in-process Inventory, in each case valued at the
lower of cost or market on a first in, first out basis, or (iii) eighty-five
percent (85%) of the Net Orderly Liquidation Value of the Company’s Inventory,
or (iv) the Accounts Receivable Availability; plus
 
4

--------------------------------------------------------------------------------


 
(d)           the lesser of (i) the Letter of Credit Collateral Loan Cap or (ii)
one hundred percent (100%) of the face amount of all Letter of Credit
Collateral; less
 
(e)           the amount of the Availability Reserve in effect at such time.
 
Daily Three Month LIBOR shall mean, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period.  When interest
is determined in relation to Daily Three Month LIBOR, each change in the
interest rate shall become effective each Business Day that the Lender
determines that Daily Three Month LIBOR has changed.
 
LIBOR shall mean the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8th of one percent (1%)) determined pursuant to the following
formula:


LIBOR =
Base LIBOR
 
100% - LIBOR Reserve Percentage

 
(a)           “Base LIBOR” means the rate per annum for United States dollar
deposits quoted by the Lender for the purpose of calculating Daily Three Month
LIBOR as the Inter-Bank Market Offered Rate in effect from time to time for
three (3) month delivery of funds in amounts approximately equal to the
principal amount of such loans.  The Company understands and agrees that the
Lender may base its quotation of the Inter-Bank Market Offered Rate upon such
offers or other market indicators of the Inter-Bank Market as the Lender in its
discretion deems appropriate, including but not limited to the rate offered for
U.S. dollar deposits on the London Inter-Bank Market.
 
(b)           “LIBOR Reserve Percentage” means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by the Lender for expected changes in such reserve
percentage during the applicable Interest Period.


Revolving Line of Credit shall mean the commitment of the Lender to make
Revolving Loans pursuant to Section 3 of this Financing Agreement in an
aggregate amount equal to Seven Million Dollars ($7,000,000) of which no more
than Two Million Five Hundred Thousand Dollars ($2,5000,000) shall consist of
Foreign Revolving Loans.


(b)           Amendment of Section 3.1(a).  Section 3.1(a) of the Financing
Agreement shall be amended to read as follows:


5

--------------------------------------------------------------------------------


 
(a)           Amounts and Requests.  Subject to the terms and conditions of this
Financing Agreement, Lender agrees to make loans and advances to the Company on
a revolving basis (i.e. subject to the limitations set forth herein, the Company
may borrow, repay and re-borrow Revolving Loans).  In no event shall Lender have
an obligation to make a Revolving Loan to the Company, nor shall the Company be
entitled to request or receive a Revolving Loan, if (i) unless otherwise agreed
by Lender, a Default or Event of Default shall have occurred and remain
outstanding on the date of request for such Revolving Loan or the date of the
funding thereof, (ii) the amount of such Revolving Loan, when added to the
principal amount of the Revolving Loans outstanding would exceed the Revolving
Lien of Credit, or (iii) the amount of such Revolving Loan would exceed the Net
Availability of the Company on the date of the request therefor or the funding
thereof.  Any request for a Revolving Loan must be received by an officer of
Lender no later than 12:00 noon, New York time, on the Business Day on which
such Revolving Loan is required.


(c)           Amendment of Section 6.1(b).  Section 6.1(b) of the Financing
Agreement shall be amended by amending parts (i) and (ii) thereof to read as
follows:


(i)           all Collateral which is presently in existence or hereafter
acquired and which is owned by the Company or in which the Company has any
interest, whether held by the Company or by others for the Company’s account,
and wherever located, and, if any Collateral is Equipment, whether the Company’s
interest in such Equipment is as owner, lessee or conditional vendee;


(ii)           all Equipment whether the same constitutes personal property or
fixtures, including, but without limiting the generality of the foregoing, all
dies, jigs, tools, benches, molds, tables, accretions, component parts thereof
and additions thereto, as well as all accessories, motors, engines and auxiliary
parts used in connection with, or attached to, the Equipment; and


(d)           Amendment of Section 6.6(a).  Section 6.6(a) of the Financing
Agreement shall be amended to read as follows:


(a)           Maintenance of Equipment.  The Company agrees to (i) maintain the
Equipment in as good and substantial repair and condition as the Equipment is
now maintained (or at the time that the Lender’s security interest may attach to
the Equipment), reasonable wear and tear excepted, (ii) make any and all repairs
and replacements when and where necessary, and (iii) safeguard, protect and hold
all Equipment in accordance with the terms hereof and subject to the Lender’s
security interest.  The Equipment will only be used by the Company in the
operation of its business and will not be sold or held for sale or lease, except
as otherwise expressly agreed in writing by the Lender.


(e)           Amendment of Section 8.1(a).  Section 8.1(a) of the Financing
Agreement shall be amended to read as follows:


6

--------------------------------------------------------------------------------


 
(a)           Interest on Revolving Loans.  Interest on the daily debit balance
of the Revolving Loan Account at the close of each day during each month shall
be due and payable monthly on the first day of the immediately following month
and shall accrue at a rate per annum equal to the Daily Three Month LIBOR plus
six percent (6.0%).  In the event of any change in said Daily Three Month LIBOR,
the rate set forth in the first sentence of this Section 8.1(a) shall change,
effective as of the date of such change, so as to remain equal to the Daily
Three Month LIBOR plus six percent (6.0%).  All interest rates shall be
calculated based on a 360-day year and actual days elapsed.
 
8.           Forbearance.  Provided the Obligors strictly comply with all of the
terms of this Agreement and no Forbearance Event of Default occurs:
 
(a)    The Lender agrees to forbear during the Forbearance Period from seeking
immediate payment of the full amount of the Obligations and exercising any other
rights and remedies against any of the Obligors or the Collateral.  The Lender’s
agreement contained herein shall not nullify, extinguish, satisfy, release,
discharge or otherwise effect the Obligors’ obligations to the Lender, or
constitute a waiver of any Event of Default.  The Obligors acknowledge and agree
that there is no promise, express or implied, on the part of the Lender to
forebear beyond October 31, 2009, and the Obligors further agree that if any of
the terms or conditions of this Agreement are not satisfied within the sole
discretion of the Lender, or any Forbearance Event of Default occurs, the
Lender’s agreement to forebear shall, at the election of the Lender, immediately
terminate and the Forbearance Period shall terminate.  As of the end of the
Forbearance Period the Lender shall have all of its rights and remedies,
including the right to demand immediate payment in full of the Obligations.
 
(b)    The Lender will consider requests for additional Revolving Loans during
the Forbearance Period in accordance with the terms of the Financing Agreement,
as amended herein; provided, however, that if any of the terms or conditions of
this Agreement are not satisfied within the sole discretion of the Lender, or
any Forbearance Event of Default occurs, the Lender may at any time, within its
sole discretion, decline to make further Revolving Loans in accordance with the
Financing Agreement and the making of any Revolving Loans shall not be deemed to
be a waiver of its right to refuse to make further Revolving Loans.
 
9.           Acknowledgments and Waivers.  The Obligors acknowledge and agree as
follows:
 
(a)    All of the Recitals are true and correct.
 
(b)    The Existing Defaults have occurred, and, prior to giving effect to the
Lender’s agreements contained herein, the Lender is entitled to accelerate
payment of the entire amount of the Obligations.  The Lender’s agreement to
forbear is not a waiver of the Existing Defaults or any other Event of
Default.  No further notice of default is required with respect to the
Obligations.  There has been no promise by the Lender, whether express or
implied, to forbear beyond the Forbearance Period and the Obligors understand
that, unless otherwise expressly agreed by the Lender, all of the Obligations
are immediately due and payable in any event as of the conclusion of the
Forbearance Period or the earlier termination of this Agreement as provided
herein.
 
7

--------------------------------------------------------------------------------


 
(c)    The Obligors are liable, without offset, defense or counterclaim, to the
Lender for payment and performance of all obligations of and liabilities of the
Company arising under the Financing Agreement, this Agreement and all other
documents to which the Company is a party, and this Agreement, the Financing
Agreement and the other Loan Documents are the legal, valid, binding obligation
of the Company and are enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, moratorium, fraudulent transfer
and other laws affecting creditors’ rights generally, and subject to general
principles of equity, regardless of whether considered in a proceeding at law or
in equity.  Further, nothing contained herein shall constitute a defense to or
otherwise affect the Company’s obligations to the Lender.
 
(d)    The Lender has no obligation to lend any further amounts to the
Company.  Any additional Revolving Loans shall not constitute a “course of
dealing” or other evidence of any change in the “discretionary” nature of the
Credit Facility on account of the occurrence of Events of Default.
 
10.           Representations and Warranties of the Obligors.  In order to
induce the Lender to enter into this Agreement, and in recognition of the fact
that the Lender is acting in reliance thereupon, the Obligors hereby covenant,
represent and warrant to the Lender that:
 
(a)    Each of the Obligors is duly incorporated or organized, as applicable,
validly existing and in good standing under the laws of their respective states
of incorporation or organization, and has the power and authority and the legal
right to own and operate its property, to lease the property it operates, and to
conduct the business in which it is currently engaged.
 
(b)    Each of the Obligors has the power and authority to enter into, deliver,
issue and perform all of their obligations under this Agreement.  This
Agreement, when duly executed and delivered on behalf of each Obligor, will
constitute the legal, valid and binding obligations of each Obligor, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium, fraudulent transfer and other laws affecting creditors’
rights generally, and subject to general principles of equity, regardless of
whether considered in a proceeding at law or in equity.
 
(c)    Other than those already obtained or that shall be obtained
simultaneously with the effectiveness of this Agreement, no consent or
authorization of, filing with, or act by or in respect of any governmental
authority, is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement.  The execution, delivery and
performance of this Agreement (i) has been duly authorized by all necessary
action, where applicable, (ii) will not violate any requirement of law or any
contractual obligation of any Obligor, and (iii) will not result in, or require,
the creation or imposition of any lien on any of its or his properties or
revenues pursuant to any requirement of law or contractual obligation.
 
8

--------------------------------------------------------------------------------


 
(d)    No information, financial statement, exhibit or report furnished by the
Obligors to the Lender in connection with the negotiation of, or pursuant to,
this Agreement contains any material misstatement of fact, omits to state a
material fact, or omits any fact necessary to make the statements contained
therein, in light of the circumstances in which they were made, not misleading.
 
11.           Forbearance Events of Default.  A “Forbearance Event of Default”
shall have occurred hereunder if:
 
(a) Any Obligor fails to comply with any term, covenant or agreement contained
herein; or
 
(b) The Company fails to pay, when due, or within any applicable grace period,
interest, principal, fees or any other amount due to the Lender pursuant to the
Financing Agreement, as amended hereby, or pursuant to this Agreement; or
 
(c) The Obligors fail to pay, when due, (a) all amounts due employees for wages,
salary, and benefits together with state and federal taxes (including, but not
limited to, all sales, withholding and social security taxes), (b) all premiums
for insurance (including but not limited to, all property and casualty,
liability and worker’s compensation insurance), and (c) real property and
personal property tax payments unless such taxes are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP; or
 
(d) Any “Event of Default”, as that term is defined in any document evidencing
or securing the Obligations, other than the Existing Defaults or any further
Event of Default occurring on account of the Company’s non-compliance with the
provisions of Section 7.3(b) of the Financing Agreement, occurs after the date
hereof; or
 
(e) Any other material adverse change in the business, financial condition or
property of the Company as in effect as of the date hereof occurs.
 
Upon the occurrence of a Forbearance Event of Default hereunder, the Forbearance
Period shall, at the election of the Lender, immediately terminate, without
notice to the Obligors, and the Lender shall have all of its rights and remedies
as provided in the Financing Agreement and the other Loan Documents, as well as
any further rights and remedies provided by law.  The Lender’s receipt of any
payment after the occurrence of any Forbearance Event of Default shall not
constitute a waiver of the Forbearance Event of Default or of the Lender’s
rights and remedies upon such Forbearance Event of Default.
 
12.           Release.  Each Obligor forever releases and discharges the Lender
and its affiliates, officers, directors, shareholders, agents, representatives,
attorneys and employees (collectively, the “Released Parties”), and each of
them, past and present, from any and all actions, obligations, costs, damages,
losses, claims, liabilities and demands of whatever kind and nature which each
Obligor has had, now has or hereafter may have, arising from or by reason of or
in any way connected with any transaction contemplated by, or any matter, event
or circumstance arising out of or related, to the Financing Agreement or this
Agreement, which occurred or existed prior to the date hereof.  It is understood
and agreed that this release is not to be construed as an admission of liability
on the part of the Lender or the Released Parties.
 
9

--------------------------------------------------------------------------------


 
13.           Limitation of Liability.  Neither the Lender nor any of its
affiliates, directors, officers, agents, attorneys or employees shall be liable
to any Obligor for any action taken, or omitted to be taken, by it or them or
any of them under this Agreement or in connection therewith except that no
person shall be relieved of any liability imposed by law for gross negligence or
willful misconduct.  No claim may be made by any Obligor against the Lender, or
any of its affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any
breach or wrongful conduct (whether the claim is based in contract or tort or
duty imposed by law) arising out of or related to the transactions contemplated
by this Agreement or any act, omission or event occurring in connection
therewith.  Each Obligor hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
14.           Waiver of Stay.  The Obligors further covenant and agree that if
any petition in bankruptcy or similar proceeding is filed, whether the petition
is filed voluntarily and/or involuntarily, by or affecting any Company, the
Lender shall, upon request, be entitled to, and the Company shall consent to,
immediate and complete relief from the automatic stay and/or moratorium arising
out of or related to the bankruptcy action, proceeding and/or petition and the
Lender shall be permitted to proceed to protect and enforce its rights or
remedies either by suit in equity or by action of law, or both.  The Obligors
covenant and agree, upon request of the Lender, to join with the Lender in
filing the appropriate pleadings to request relief from the automatic stay
and/or moratorium, including but not limited to executing an agreed order for
relief from the automatic stay.
 
15.           Representation by Counsel.  This Agreement is entered into freely
and voluntarily by each Obligor, each of which has had the opportunity to have
this Agreement reviewed by legal counsel of its own choosing and each of the
Obligors acknowledges that it has reviewed this Agreement, that its
understanding of this Agreement is based upon such review and not based upon any
statements, representations or actions of the Lender and that its execution of
this Agreement is not under duress or coercion.
 
16.           Miscellaneous.
 
(a) The terms and conditions stated herein shall constitute the complete and
exclusive statement of the terms hereof and shall supersede all prior oral or
written statements of any kind whatsoever made by the parties or their
representatives concerning the terms hereof.  No statement or writing subsequent
to the date hereof which purports to modify or add to the terms or conditions
hereof shall be binding unless contained in a writing which makes specific
reference to this Agreement and which is signed by all parties hereto.
 
10

--------------------------------------------------------------------------------


 
(b) This Agreement inures to the benefit of the Lender and its successors and
assigns, and it binds each Obligor and its successors and assigns.  This
Agreement may be executed in any number of counterparts which shall be effective
as to each signatory upon execution of any counterpart by such signatory.
 
(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin.
 
(d) Without limitation of any terms or provisions of the Loan Documents, the
Obligors shall be obligated to pay all the fees and out-of-pocket expenses
incurred by the Lender in connection with the review, negotiation, preparation
and execution of this Agreement including, but not limited to reasonable
attorneys’ fees and disbursements, and in the event that any action shall be
required in order to collect upon the Obligations, all of the Lender’s fees and
out-of-pocket expenses incurred in connection therewith, including all
attorneys’ fees and disbursements.
 
(e) Except as amended by this Agreement, all of the terms and conditions of the
Loan Documents shall remain in all other respects in full force and effect.
 
(f) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OBLIGOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF WISCONSIN, COUNTY OF MILWAUKEE.
 
(g) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE DEALINGS BETWEEN THE PARTIES HERETO.  EACH PARTY
HERETO ACKNOWLEDGES THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR FUTURE
DEALINGS.
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
 
 
By:  /s/ Brian P. Bur                                               
Brian P. Bur, Assistant Vice President

 
11

--------------------------------------------------------------------------------


 

 
COPPERWELD BIMETALLICS LLC
 
 
By:      /s/ Dawn Griffith                                        
Name: Dawn
Griffith                                                                
Title:   VP
Finance                                                                
 
 
COPPERWELD BIMETALLICS UK LIMITED
 
 
By:      /s/ Dawn Griffith                                        
Name: Dawn
Griffith                                                                
Title:   VP
Finance                                                                
 
 
FUSHI COPPERWELD, INC.
 
 
By:      /s/ Chris Wang                                             
Name: Chris Wang                                                               
Title:  
President                                                               
 

 
12

--------------------------------------------------------------------------------


 
EXHIBIT A


Company Collateral


Copperweld Bimetallics LLC


Security Agreement – Intellectual Property dated April 5, 2007 among Copperweld
Bimetallics LLC and The CIT Group/Commercial Services, Inc.


Pledge Agreement dated April 5, 2007 among Copperweld Bimetallics LLC and The
CIT Group/Commercial Services, Inc. (including Consent of the Subsidiaries)


Consent Agreement dated July 18, 2007 among Copperweld Bimetallics LLC,
Copperweld Holdings, LLC, Copperweld Bimetallics International Holdings LLC,
International Manufacturing Equipment Suppliers, LLC and The CIT
Group/Commercial Services, Inc.


Collateral Assignment of License Agreement dated April 5, 2007 among Copperweld
Bimetallics LLC and The CIT Group/Commercial Services, Inc. (Including Consent
and Agreement of Licensor to Collateral Assignment)


Collateral Assignment of Trilogy Agreement dated April 5, 2007 among Copperweld
Bimetallics LLC and The CIT Group/Commercial Services, Inc.


UCC financing statement No. 2007 0839059, filed with the Delaware Secretary of
State on March 6, 2007 listing Copperweld Bimetallics LLC as Debtor and The CIT
Group/Commercial Services, Inc. as Secured Party.  This filing covers All Assets
(excluding any and all Equipment, including all proceeds thereof, pursuant to
Collateral Amendment No. 2007 4107099 filed on October 30, 2007)


UCC financing statement  No. 2007 0838978, filed with the Delaware Secretary of
State on March 6, 2007 listing Copperweld Bimetallics LLC as Debtor and The CIT
Group/Commercial Services, Inc. as Secured Party.  This filing covers All of
Debtor’s rights, titles and interests in, to and under all of the issued and
outstanding shares of capital stock, membership interests, partnership interests
or other ownership interests of Copperweld Bimetallics International Holdings
LLC (100% membership interest) and Copperweld Bimetallics UK Limited (65%
membership interest)


Shares Charge dated April 5, 2007 among Copperweld Bimetallics LLC (as Chargor),
The CIT Group/Commercial Services, Inc. (as Lender) and Copperweld Bimetallics
UK Limited (as Company) (as Registered with the Registrar of Companies on April
24, 2007)



--------------------------------------------------------------------------------




EXHIBIT B


Guarantor Security Documents


Copperweld Bimetallics UK Limited


Guaranty dated April 5, 2007, among Copperweld Bimetallics UK Limited and The
CIT Group/Commercial Services, Inc.


Fushi Copperweld, Inc. (formerly known as Fushi International, Inc.)


Guaranty dated October 26, 2007 among Fushi International, Inc. and The CIT
Group/Commercial Services, Inc. (as amended by First Amendment to Guaranty dated
June 17, 2008)


Pledge Agreement dated October 26, 2007 among Fushi International, Inc. and The
CIT Group/Commercial Services, Inc. (Including consents of the LLCs)


UCC financing statement  No. 2007035914-4, filed with the Nevada Secretary of
State on October 30, 2007 listing Fushi International, Inc. as Debtor and The
CIT Group/Commercial Services, Inc. as Secured Party.  This filing covers All of
Debtor’s rights, titles and interests in, to and under all of the issued and
outstanding shares of capital stock, membership interests, partnership interests
or other ownership interests of Copperweld Holdings, LLC (100% membership
interest) and International Manufacturing Equipment Suppliers, LLC (100%
membership interest)



--------------------------------------------------------------------------------

